FILED
                              NOT FOR PUBLICATION                           DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MAURICIO BELTRAN,                                No. 12-73018

               Petitioner,                       Agency No. A094-177-824

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Mauricio Beltran, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

alleging ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Beltran’s motion to reopen

as untimely where he filed it three years after his 2008 final order of removal, see 8

C.F.R. § 1003.2(c)(2), and he failed to establish that he qualified for equitable

tolling of the filing deadline, see Avagyan, 646 F.3d at 679-80 (equitable tolling is

available to a petitioner who establishes that he suffered from deception, fraud or

error, and exercised due diligence in discovering such circumstances). The

evidence is insufficient to establish diligence between the time Beltran hired his

second attorney in 2008 and the time he filed the motion in 2011.

      PETITION FOR REVIEW DENIED.




                                           2                                    12-73018